



Exhibit 10.1
MASTER PRIVATE LOAN PROGRAM AGREEMENT
This Master Private Loan Program Agreement dated as of August 22nd, 2018 (the
“Master Agreement”) is by and between Union Bank and Trust Company, a Nebraska
state banking corporation (“Union Bank”), and Nelnet, Inc., a Nebraska
corporation, and its affiliates (collectively, “Nelnet”).
RECITALS
WHEREAS, Union Bank has engaged in operations from time to time to acquire and
hold title to or interests in education loans made for the purpose of financing
post-secondary education and/or education related to professional certification,
which are not made or guaranteed pursuant to the Higher Education Act of 1965,
as amended, or the regulations promulgated thereunder (“Private Loans”);
WHEREAS, Union Bank wishes to initiate operations to make Private Loans, hold
such Private Loans, and sell off excess capacity of such Private Loans;
WHEREAS, Nelnet engages in operations related to Private Loans and is willing to
provide services to Union Bank with respect to Union Bank’s Private Loans
including but not limited to assistance with underwriting criteria, assistance
with procedural formatting of Private Loan operations, marketing, origination,
servicing, compliance with applicable laws and regulations, and purchasing
Private Loans, all in conjunction with Union Bank’s program which is being
branded initially as U-Fi loans (the “Private Loan Program”); and
WHEREAS, the parties wish to perform duties and services with respect to the
Private Loan Program, all in accordance with the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Article I    
DEFINITIONS AND INTERPRETATION
1.1    Definitions
As used herein, the following terms shall have the following meanings:
“Business Day” shall mean a day other than a Saturday, a Sunday or any day on
which banks located in Lincoln, Nebraska are authorized or obliged to close.
“Laws” shall mean all applicable federal, state or local laws, regulations or
rules of any governmental authority.





--------------------------------------------------------------------------------





“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind.
“Marketing Agreement” shall have the meaning ascribed thereto in Section 3.1(a)
hereof.
“Master Agreement” shall mean this Master Agreement, all schedules and exhibits
attached hereto, and any amendments, addenda or supplements entered into between
the parties hereto hereafter.
“Person” shall mean any individual, corporation, company, voluntary association,
partnership, trust, unincorporated organization or government (or any agency,
instrumentality or political subdivision thereof).
“Private Loan” shall have the meaning ascribed thereto in the recitals of this
Master Agreement.
“Private Loan Program” shall have the meaning ascribed thereto in the recitals
of this Master Agreement.
“Private Loan Program Agreements” shall mean, collectively, the Marketing
Agreement, the Servicing Agreement, and the Participation Agreement.
“Program Documentation” shall have the meaning ascribed thereto in Section 2.1
hereof.
“Participation Agreement” shall have the meaning ascribed thereto in Section
3.1(c) hereof.
“Servicing Agreement” shall have the meaning ascribed thereto in Section 3.1(b)
hereof.


1.2    Interpretation
Unless the context of this Master Agreement requires otherwise, the following
rules of interpretation shall apply to this Agreement:
(a)    the singular shall include the plural, and the plural shall include the
singular;
(b)    the words “hereof”, “herein”, “hereby”, “hereto” and similar words refer
to this entire Agreement and not to any particular Article or Section of this
Master Agreement;
(c)    a reference to any Person shall include such Person’s successors and
permitted assigns under any agreement, instrument, contract or other document;
and
(d)    in the event of any conflict in the Private Loan Programs and the Master
Agreement, the terms of the Master Agreement shall control.


2



--------------------------------------------------------------------------------





Article II    
PRIVATE LOAN PROGRAM
2.1    Initiation of Private Loan Program
Union Bank and Nelnet shall cooperate, consult together, and provide such
assistance as may be necessary or appropriate in order to develop and maintain
written components of the Private Loan Program including but not limited to the
following (collectively, the “Program Documentation”): underwriting criteria for
origination of Private Loans; terms of lending with respect to the Private Loans
such as interest rates, term of repayment, loan amounts, borrower benefits,
etc.; procedural manuals ad protocols for Private Loans; Private Loan
documentation such as promissory note forms and disclosures; and other aspects
of the Private Loan Program. Union Bank shall create, and have final decision
making authority regarding, any Program Documentation to be utilized and
implemented as part of the Private Loan Program.
2.2    Changes to Program Documentation
Nelnet shall not change or modify any aspect of the Program Documentation. Union
Bank may change or modify any aspect of the Program Documentation, provided,
however, that Union Bank shall give thirty (30) days prior written notice of the
proposed change or modification to Nelnet. Nelnet shall have the right to
terminate this Master Agreement and any of the Private Loan Program Agreements
if it gives written notice of such termination to Union Bank within thirty (30)
days after receipt of Union Bank’s notice of a proposed change or modification.
2.3         Commencement of Private Loan Program
Union Bank and Nelnet shall use best efforts to initiate the Private Loan
Program in approximately August of 2018. The parties acknowledge that Union Bank
may be required to obtain licenses to engage in the Private Loan Program in
certain states prior to engaging in the Private Loan Program in such states.


ARTICLE III
PRIVATE LOAN PROGRAM AGREEMENTS
3.1 Services and Duties under Private Loan Program Agreements.
Simultaneously with execution and delivery of this Master Agreement, Union Bank
and Nelnet (or Nelnet’s affiliate(s)) will execute and deliver the following
Private Loan Program Agreements, each of which is incorporated herein and made a
part hereof by this reference:


(a)    Marketing Agreement: Union Bank and Nelnet’s affiliate, Nelnet Consumer
Finance, Inc., shall execute and deliver to each other the Education Loan
Marketing Agreement, of even date herewith, attached hereto as Schedule A.
(b)    Servicing Agreement: Union Bank and Nelnet’s affiliate, Nelnet Servicing,
LLC, d/b/a Firstmark, shall execute and deliver to each other the Private Loan
Origination and Servicing Agreement, of even date herewith, attached hereto as
Schedule B.


3



--------------------------------------------------------------------------------





(c)    Participation Agreement: Union Bank and Nelnet shall execute and deliver
to each other the Participation Agreement, of even date herewith, attached
hereto as Schedule C.
The parties to the Private Loan Program Agreements shall perform their duties in
accordance with the terms and conditions thereof, and in material compliance
with all Laws.


ARTICLE IV
RESERVED
ARTICLE V
REPRESENTATIONS AND WARRANTIES
5.1 Representations and Warranties
Union Bank and Nelnet each respectively represents and warrants to the other
party hereto that:
(a)    This Master Agreement and each of the Private Loan Program Agreements has
been duly executed and delivered by it and is the legal, valid and binding
obligation of such party, enforceable against it in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights and remedies generally.
(b)    No consent, approval or authorization of any third party is required for
the consummation by it of the transactions contemplated by this Master Agreement
which has not been received, other than the state licenses necessary for Union
Bank referenced in Section 2.3 hereof.
(c)    It is organized, validly existing and in good standing under the laws of
the State of Nebraska and has full power and authority to conduct its business
as it is presently conducted.
(d)    There is no existing or threatened litigation or other proceeding against
it that will have a material adverse effect upon the performance of its
obligations hereunder, or that seeks to prohibit its entering into this Master
Agreement.
 


ARTICLE VI
INDEMNIFICATION
6.1     Indemnification by Nelnet.


Subject to the limitations set forth herein, Nelnet shall reimburse, defend,
indemnify, and hold Union Bank its officers, directors and employees (each, an
“Indemnified Party” and collectively, the “Indemnified Parties”) harmless, from
and against all any and all losses, liabilities, claims, demands, obligations,
judgments, damages, fines, payments, penalties, deficiencies, awards,
settlements, causes of action, costs and expenses, including court costs and
reasonable attorneys’


4



--------------------------------------------------------------------------------





fees and expenses (collectively, the “Losses”) that they suffer, sustain or
incur resulting from the claims of third parties, including without limitation
governmental authorities, solely with respect to Union Bank’s Private Loans
and/or the Private Loan Program and/or the Private Loan Program Agreements
asserted, following the date of this Master Agreement (collectively, the
“Indemnified Claims”). The Indemnified Claims shall exclude any act or omission
of the Indemnified Parties which constitutes negligence or willful misconduct
solely on the part of any of the Indemnified Parties unless such act or omission
was committed either (i) by Nelnet or an affiliate thereof on behalf of any of
the Indemnified Parties, or (ii) by the Indemnified Party at the direction or
instruction of Nelnet or any affiliate thereof (other than the Indemnified
Party).


6.2     Claims Procedures.


Each Indemnified Party shall give to Nelnet prompt written notice of any
threatened or actual claim that could reasonably be deemed to potentially become
an Indemnified Claim, setting forth in detail all facts in connection with such
claim. Nelnet shall defend and direct the defense against any Indemnified
Claims, in the name of the Indemnified Party, at the expense of Nelnet, and with
counsel selected by Nelnet. Nelnet shall, at its expense, keep the Indemnified
Parties informed in all reasonable respects in the defense of the Indemnified
Claims. The Indemnified Parties shall have the right to participate in the
defense of the Indemnified Claims with counsel employed at their own expense.
The Indemnified Parties shall not make any filings, communicate with third
parties regarding the Indemnified Claims, or attempt to settle the Indemnified
Claims without the prior written consent of Nelnet. Nelnet shall have the right
to settle the Indemnified Claims without consent of the Indemnified Parties, if
such settlement (x) involves only the payment of money which Nelnet pays itself
or satisfies with insurance proceeds or any combination thereof, and (y)
includes a full unconditional general release of the Indemnified Party from the
claimant(s) with respect to the Indemnified Claims.
    
Notwithstanding anything to the contrary set forth herein, the Indemnified
Parties shall furnish any reasonable oral and/or written apology or statement to
the claimant(s) with respect to the Indemnified Claims as Nelnet may deem
necessary or helpful in settling the Indemnified Claims, if requested by Nelnet.
The Indemnified Parties shall forward to Nelnet immediately upon receipt copies
of all pleadings and communications received in connection with the Indemnified
Claims, the Indemnified Parties shall at their expense, cooperate fully and in
all respects with Nelnet in defending the Indemnified Claims and preparing the
defense with respect to the Indemnified Claims and the Indemnified Parties shall
make available their employees and personnel as Nelnet may deem necessary or
helpful in such defense.


6.3    Payment of Losses


Promptly following a final determination of the amount of any Losses claimed by
the Indemnified Party by either (i) a final, non-appealable decision, judgment
or award rendered with respect to the Indemnified Claims, or (ii) the mutual
agreement by the Indemnified Party and Nelnet,


5



--------------------------------------------------------------------------------





Nelnet shall pay such Losses to the Indemnified Party by wire transfer of
readily available funds to an account designated by the Indemnified Party.


6.4     Limitations.


(a) No Indemnified Party shall have any indemnification right with respect to,
and Nelnet shall have no indemnification obligation with respect to, any act or
omission of any person or entity other than of Nelnet, of an affiliate thereof,
or of the Indemnified Party (unless if committed at the direction or instruction
of Nelnet or any affiliate thereof other than the Indemnified Party).


(b) Any claims for Losses under this Article VI must be submitted in writing by
the Indemnified Party to Nelnet before 11:59 p.m., Central Standard Time, on the
date that is within one year following the date of entry of a final,
non-appealable judgment against the Indemnified Party in the Indemnified Claim.


(c) Payments by Nelnet pursuant to this Master Agreement shall be limited to the
amount of any Losses that remain after deducting therefrom (i) any insurance
proceeds and any indemnity, contribution or other similar payment to which any
Indemnified Party has actually recovered from any third party with respect
thereto, net of any reasonable expenses (excluding increases in premiums
attributable to such claims) incurred by such Indemnified Parties in collecting
such insurance proceeds or any indemnity, contribution or other similar payment,
and (ii) any tax benefit to the Indemnified Parties (as reasonably determined by
such Indemnified Party’s accountant in good faith) as a result of incurring the
Losses whether or not realized in the period in which such Losses arose.


6.5     Mutual Indemnity.


Subject to the provisions set forth in Sections 6.1, 6.2, 6.3 and 6.4 hereof,
each party hereto, as applicable (referred to in this Section 6.5 as the
“Indemnitor ”) shall indemnify, defend and hold harmless the other party hereto
and such other party’s directors, officers and employees (collectively referred
to in this Section 5.5 as the “Indemnified Parties”) from and against any and
all Losses resulting from, the Indemnitor’s breach of any representations,
warranties or covenants in this Master Agreement. The Indemnified Parties shall
promptly notify the Indemnitor of any legal claim, demand, right or cause of
action asserted, instituted or threatened against the Indemnified Parties that
arise from or in connection with this Master Agreement. The procedural
provisions set forth in Sections 6.2, 6.3 and 6.4 hereof shall apply to this
Section 6.5 and to the appropriate Indemnitor and Indemnified Parties identified
in this Section 6.5, respectively.


6.6     Survival.


6



--------------------------------------------------------------------------------







The indemnity obligation in this Section 6.6 shall survive for all Losses
claimed or incurred after termination of this Master Agreement and for four
years thereafter.


ARTICLE VII
MISCELLANEOUS
7.1     Term
This Master Agreement shall commence upon the date first set forth above, and
shall remain in effect for thirty six months from the date first set forth
above. The Master Agreement will extend automatically for successive three-year
extension periods upon each annual anniversary of this Master Agreement, without
the necessity of further documentation, unless either party send written notice
of termination to the other party hereto. Such notice of termination will be
effective to terminate this Master Agreement at (i) the end of the term in which
it is received. Notwithstanding the foregoing, either party may at any time upon
ninety (90) days’ notice terminate this Master Agreement by delivery of a notice
of termination to the other party. Lender shall give prompt written notice to
Nelnet in the event Lender ceases substantially all operations to make Education
Loans, and neither party shall have any further obligations under this Mater
Agreement following such cessation.
7.2     Entire Agreement
This Master Agreement supersedes all prior discussions and agreements between
the parties with respect to the subject matter hereof, and contains the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof.
7.3     No Waiver
Any term or condition of this Master Agreement may be waived at any time by the
party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition. No waiver by any party of any term
or condition of this Master Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Master Agreement on any future occasion. All remedies, either under this
Master Agreement or by law or otherwise afforded, will be cumulative and not
alternative. No failure on the part of Union Bank or Nelnet to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege under this Master Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Master Agreement preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.
7.4     Binding Agreement
This Master Agreement shall be binding upon, and inure to the benefit of, the
respective successors and permitted assigns of Union Bank and of Nelnet. It is
not the intention of the parties to confer third party beneficiary rights upon
any other Person.


7



--------------------------------------------------------------------------------





7.5     Assignment
No party to this Master Agreement may assign any of such party’s rights under
this Agreement without the prior written consent of the other party hereto.    
7.6     Notice
All notices and other communications provided for herein (including, without
limitation, any modifications of, or waivers or consents under, this Master
Agreement) shall be given or made by fax, email transmission, or by hand in
writing and transmitted by fax, mailed or delivered to (a) in the case of Union
Bank, the “Address for Notices” specified below the name of Union Bank on the
signature page hereof, (b) in the case of Nelnet, the “Address for Notices”
specified below the name of Nelnet on the signature page hereof or (c) as to any
party hereto, at such other address as shall be designated by such party in a
notice to the other party hereto. Except as otherwise provided in this Master
Agreement, all such communications shall be deemed to have been duly given when
transmitted by fax, email, personally delivered or, in the case of a mailed
notice, upon receipt, in each case, given or addressed as provided above.
7.7     Confidentiality
Each party hereto will hold, and will use their best efforts to cause their
respective agents and representatives to hold, in strict confidence from any
Person (other than any such agent or representative), unless (a) compelled to
disclose by judicial or administrative process or by other requirements of law
or by regulatory authority of either party hereto or (b) disclosed in an action
or proceeding brought by a party hereto in pursuit of such party’s rights or in
the exercise of such party’s remedies hereunder, the existence of this Master
Agreement and the transactions contemplated hereby and all documents and
information concerning the other party hereto furnished to such party by such
other party or such other party’s agents and representatives in connection with
this Master Agreement or the transactions contemplated hereby, except to the
extent that such documents or information can be shown to have been (i)
previously known by the party receiving such documents or information, (ii) in
the public domain (either prior to or after the furnishing of such documents or
information hereunder) through no fault of the receiving party or (iii) later
acquired by the receiving party from another source if the receiving party is
not aware that such source is under an obligation to the other party hereto to
keep such documents and information confidential.
7.8     Counterparts
This Master Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Master Agreement by signing any such
counterpart. Executed signature pages hereto may be delivered by fax or email
transmission.
7.9     Amendment
No provision of this Master Agreement shall be waived, amended or modified
except by an instrument in writing duly executed by Union Bank and by Nelnet.
This Master Agreement terminates and supersedes that certain Master Private Loan
Program Agreement dated as of


8



--------------------------------------------------------------------------------





December 22, 2014 between the parties, as well as each ancillary “Private Loan
Program Agreement” as defined therein.
7.10     Applicable Law
This Master Agreement shall be governed by, and construed in accordance with,
the laws of the State of Nebraska, without giving effect to any conflicts of
laws principles thereof which would result in the application of the laws of
another jurisdiction.
7.11     Survival
All representations and warranties of the parties contained in Article V hereof
shall survive termination of this Master Agreement and remain in effect
indefinitely. In addition to the foregoing, the indemnification obligations of
the parties under Article VI hereof shall survive for all Losses claimed or
incurred after termination of this Master Agreement for four (4) years
thereafter.
7.12     Severability
If any one or more of the provisions contained in this Master Agreement, or any
application thereof, shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and all other applications thereof shall not in any way be affected or
impaired thereby.




[Remainder of Page Intentionally Left Blank]


9



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Master Private Loan
Program Agreement as of the date first above written.


Union Bank and Trust Company




By: /s/ Angie Muhleisen
Title: President & CEO




Address for Notices:


Union Bank and Trust Company
Attn: Brad Crain
4243 Pioneer Woods Drive
Lincoln, NE 68506
Phone: (402) 323-1783
Fax: (402) 323-1190
Email: brad.crain@ubt.com






Nelnet, Inc.




By: /s/ James D. Kruger
Title: Treasurer




Address for Notices:


Nelnet, Inc.
Attn: James D. Kruger
1248 “O” Street, 9th Floor
Lincoln, NE 68508
Phone: (402) 458-2304
Fax: (402) 458-2294
Email: jim.kruger@nelnet.net






10

